Title: To George Washington from Samuel Huntington, 20 February 1781
From: Huntington, Samuel
To: Washington, George


                        
                            Sir
                            In Congress Feby 20th 1781.
                        
                        You will perceive by the Enclosed Copies that a Reinforcement to the british troops in the southern
                            department has arrived in North Carolina. Congress wish you to be well informed of some Circumstances which render the
                            situation of that department peculiarly in want of succour which can only be given by the troops of our Ally.
                        The people of North Carolina in that part last invaded are destitute of arms & Military equipments,
                            and so great is the distance of that Country from the only Magazines from which they could be supplied and so great and
                            almost insurmountable are the difficulties of transportation that there wants cannot be relieved in time to preserve them
                            from the ravages of the Enemy. The people in the western parts of that Country are fully occupied in the Arduous
                            Opposition to the forces under lord Cornwallis. The States of Virginia & North Carolina have it not in their power
                            to Cloathe & Equip troops for the field, and the disappointments in receiving supplies from Europe render it
                            impossible for Congress to give them such aid as will be effectual.
                        Congress wish you Sir, to take into Consideration all those circumstances and many others which are peculiar
                            to that department, and produce such weakness as the public resources are not able to remedy in time for their effectual
                            protection, & which are well known to you—And they desire you to urge all those Considerations to the Commanders
                            of the fleet & army of our Ally, and if it should not very Materially interfere with the general dispositions
                            designed for those forces to take the spediest measures for their reinforcing the Army in the southern department or if
                            this be not Eligible to make such dispositions as may create a diversion.
                        Congress hope that the damage sustained by the british fleet in the late storm has Occasioned a change of
                            circumstances so favorable to the forces of our Ally as to render them superior to the Enemy, and in Condition to perform
                            this Essential service to the United States without danger of being exposed to a superior force. This measure is no less
                            important than that of Opposing the Enemy with a well appointed & well equipped force in place of a force composed
                            of troops perhaps destitute of every thing requisite for keeping the field. By order of Congress 
                        
                            Sam. Huntington President

                        
                    